Citation Nr: 0942990	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for a heart disorder. 

3. Entitlement to service connection for a lower back 
disorder.

4. Entitlement to service connection for an upper back 
disorder with neck pain.

5. Entitlement to service connection for migraine headaches.

6. Entitlement to service connection for right carpal tunnel 
syndrome.

7. Entitlement to service connection for left carpal tunnel 
syndrome.

8.  Entitlement to an initial rating in excess of 10 for a 
right knee disorder effective from March 31, 2004.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and May 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In July 2009, the Veteran 
testified at a personal hearing before the undersigned 
sitting at the RO.

Subsequent to the last adjudication of the claims by the RO 
in July 2008, additional VA and private treatment records 
have been added to the record.  See 38 C.F.R. 
§ 20.1304 (2009).  Nonetheless, because in July and August 
2009 the Veteran waived agency of original jurisdiction (AOJ) 
consideration of this evidence, the Board may properly 
consider it in rendering its decision.  Id.

While a review of the record on appeal shows that the Veteran 
filed notices of disagreement as to a number of other issues 
not listed on the first page of this decision, the Board 
finds that the issues on appeal are limited to those listed 
on the first page of this decision because subsequent rating 
decisions satisfied these other claims and/or because the 
claimant's April 2007 VA Form 9 limited the issues on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(holding that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the Veteran's notice of disagreement 
on such issue); Hamilton v. Brown, 4 Vet. App. 528 (1993) 
("where ... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative").

A review of the claims files shows that the Veteran, in 
August 2007, raised a claim of entitlement to service 
connection for a disorder of the 4th and 5th digits of the 
right hand.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action. 

The issues of entitlement to service connection for migraine 
headaches and right and left carpal tunnel syndrome as well 
as a higher evaluation for a right knee disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In July 2009, prior to promulgation of a decision by the 
Board on the issues of entitlement to service connection for 
a left hip disorder and a heart disorder, the Veteran 
requested that her appeal on these issues be withdrawn.

2.  The preponderance of the competent and credible evidence 
is against finding that a lower back disorder was present in-
service, arthritis of the low back manifested its self to a 
compensable degree in the first post-service year, or that a 
lower back disorder is related to service.

3.  The preponderance of the competent and credible evidence 
is against finding that an upper back disorder with neck pain 
was present in-service, arthritis of the upper back 
manifested its self to a compensable degree in the first 
post-service year, or that an upper back disorder with neck 
pain is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for a left hip disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for a heart disorder have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  A lower back disorder was not incurred or aggravated 
during military service nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

4.  An upper back disorder with neck pain was not incurred or 
aggravated during military service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

At the July 2009 personal hearing, the Veteran testified that 
she wished to withdraw the claims of entitlement to service 
connection for a left hip disorder and a heart disorder.  The 
Veteran thereafter provided VA with a written statement in 
which she reiterated her desire to withdraw these claims.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration for these issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of entitlement to service connection for a left 
hip disorder and a heart disorder.  These issues are, 
therefore, dismissed.

II.  VA's Duties to Notify and Assist

As to the remaining issues on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) imposes certain duties upon VA 
to notify the claimant of the shared obligations of the 
claimant and VA in developing his or her claim and to assist 
the claimant by making reasonable efforts to obtain relevant 
evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2005, prior to the initial 
unfavorable AOJ decision issued in May 2006.  

The Board observes that the pre-adjudicatory VCAA notice 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist her in 
developing her claims, and her and VA's obligations in 
providing such evidence for consideration.  However, she was 
not provided notice as to how to substantiate disability 
ratings or effective dates until a July 2006 letter.  Even 
so, the Board finds that no prejudice to the Veteran has 
resulted from the inadequate timing of this notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of her claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a January 2007 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of her 
claims.  The Board notes that, at her July 2009 hearing, the 
Veteran identified treatment at the Oklahoma City VA facility 
beginning in approximately 2003.  However, although 
additional records from this facility dated through July 2009 
were added to the claims files, a search by the RO for 
records prior to the first record dated in August 2005 
located no additional records.  The record does not suggest 
that further efforts to obtain VA treatment records would 
yield results.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  Thus, the Board finds 
VA has satisfied its duty to assist by obtaining relevant, 
available treatment records.

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner reviewed the claims files, noting 
relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran subjective 
complaints and medical history, and examined the claimant.  
He then provided an opinion that was supported by a rationale 
based on all the available evidence.  There is nothing to 
suggest that the examiner's opinion is not sufficiently 
grounded in the facts of the case or that he reached an 
arbitrary conclusion.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

III.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In this regard, arthritis will be presumed to have been 
incurred in service if it was manifested to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran contends that she suffers from an upper back 
disorder with neck pain and lower back disorder due to falls 
she experienced in service while onboard the U.S.S. Kitty 
Hawk in December 1998 and later on a ferry.  

Service treatment records show that the Veteran's complaints 
and treatment for back problems on several occasions.  For 
example, an October 1997 record noted her complaints of low 
back pain after heavy lifting, but with no history of trauma.  
In June 1998, she complained of low back pain with no trauma 
for the past 24 hours and she was diagnosed with a urinary 
tract infection.  In November 1998, she was again seen for 
back pain for one day after heavy lifting and the assessment 
was muscle tenderness.  At her April 1999 separation 
examination, the Veteran reported a history of pain from the 
mid-back to sacrum, but denied current problems.  The 
clinical examination was normal.  While the Veteran is both 
competent and credible to report of a fall she took while in 
service, her service treatment records at no time document 
her claimed falls.  

Additionally, post-service treatment records show the Veteran 
being diagnosed with neck and lower spine disorders.  
Specifically, Dr. TM treatment records show the Veteran being 
diagnosed with cervical spine whiplash syndrome in April 2003 
and in an October 2007 letter (of which a duplicate was 
submitted dated August 2009) diagnosed spinal dysfunction.  
Moreover, the January 2007 VA examiner diagnosed her with 
chronic cervical and lumbar spine strains.  

As to continuity of symptomatology between the Veteran's in-
service back problems and the post-service cervical and 
lumbar spine strains and dysfunction and/or a link between 
the post-service disabilities and military service, the 
October 2007 and August 1999 letters from Dr. TM both noted 
that he treated the claimant for upper and lower back pain 
since November 2000, approximately eighteen months after her 
May 1999 separation from active duty, and attributes her 
current disabilities to the fall she took down a flight of 
stairs in service.

On the other hand, the January 2007 VA examiner, after a 
review of the claims files and noting that the Veteran 
experienced two automobile accidents post-service (in March 
2002 and two years prior to that) as well as after noting 
that there was no chronic pathology while in service, opined 
that her cervical spine and lumbar spine disorders were less 
likely as not related to her military service.  

The Board finds that it must give more probative value to the 
negative opinion provided by the VA examiner.  The report of 
the VA examiner included a review of the claims files along 
with a discussion/rationale of the pertinent evidence of 
record and took into account both the claimant's in-service 
complaints of back problems as well as her post-service back 
injuries in two motor vehicle accidents.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  

On the other hand, the Board does not find Dr. TM's opinion 
credible to establish a nexus because there is no indication 
that he had access to the Veteran's claims files in rendering 
the opinion and the opinion was based on an inaccurate 
factual history provided by the claimant (i.e., her falling 
down steps and injuring her back while on active duty).  Id.   
Moreover, while Dr. TM's treatment records show that claimant 
reported being rear-ended in March 2002 and being side-swiped 
two years prior to that accident, the opinion does not 
discuss these accidents and how they may or may not have been 
causal factors in the Veteran's current disorders.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (holding that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  

Therefore, the Board finds that service connection for a 
lower back disorder and an upper back disorder with neck pain 
are not warranted because the weight of the competent and 
credible medical evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

The Board also finds that the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 are of no help to the Veteran in establishing 
her claims because the record does not show the claimant 
being diagnosed with a arthritis in either the lower or upper 
back in the first post-service year.

In reaching the above conclusions, the Board has considered 
the Veteran's own statements with regard to the etiology of 
her neck and lower back disorders, to include her complaints 
of having symptoms since service.  However, the Board finds 
it notable that the Veteran did not report having pain at 
separation from active duty, and even though she frequently 
sought health care during service, to include for non-injury 
related back pain, she testified that she did not seek 
treatment after her falls due to being embarrassed by the 
incident.  Nevertheless, the Board acknowledges that 
laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Still, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, the Veteran is 
competent to describe the symptoms she has experienced since 
service.  However, she is not competent to ascribe her 
current diagnoses to her military service, particularly in 
light of possible intervening causes for those disorders.  
Moreover, the Board finds more competent and credible the 
opinion by the expert that provided the VA opinion than the 
Veteran's lay statements.  Id.
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, as there is no competent and probative 
evidence in favor of an etiological relationship to service, 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a lower back 
disorder and upper back disorder with neck pain.  Therefore, 
§ 5107 is not applicable.


ORDER

Service connection for a lower back disorder is denied.

Service connection for an upper back disorder with neck pain 
is denied. 


REMAND

As to service connection for migraine headaches and carpal 
tunnel syndrome, the Veteran contends that they are related 
to injuries and symptoms during her military service.  To 
asses the etiology of these disorders, the Veteran was 
afforded a VA examination in January 2007.  

However, the Board finds that the opinions proffered by this 
examiner are not adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Specifically, the examiner reviewed the 
claims files and examined the Veteran, but did not offer a 
complete opinion as to whether or not the Veteran's current 
migraine headaches and bilateral carpal tunnel syndrome are 
related to symptoms she had in service.  The examiner merely 
noted that there was a delay between service discharge and 
the first post-service treatment of record.  He did not offer 
an actual opinion as to whether these disorders were at least 
as likely as not related to the Veteran's military service or 
a rationale for that opinion.  See 8 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  Thus, a 
remand is necessary so that the Veteran may be afforded 
another VA examination and an opinion adequate for rating 
purposes may be obtained.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for a higher evaluation for a right knee 
disorder, in a December 2004 statement from the Veteran she 
expressed disagreement with the rating assigned her right 
knee disorder in the October 2004 rating decision.  No 
further action was taken by the RO.  Therefore, this issue 
must be remanded to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED for the following 
actions:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
etiology of her migraine headaches and 
right and left carpal tunnel syndrome.  
The claims files should be made 
available for review and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
migraine headaches are causally or 
etiologically related to her 
military service? 

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's right 
carpal tunnel syndrome is causally 
or etiologically related to her 
military service?

c.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's left 
carpal tunnel syndrome is causally 
or etiologically related to her 
military service?
		
The examiner must provide complete 
rationales for all conclusions reached.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

2.	The Veteran should thereafter be 
provided with updated VCAA notice in 
accordance with Dingess, supra; 
38 U.S.C.A. §§ 5100, 5103, 5103A; and 
38 C.F.R. § 3.159.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the July 2008 
supplemental statement of the case.  If 
any claim remains denied, the Veteran 
and her representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

4.	As to the claim for a higher evaluation 
for a right knee disorder, a statement 
of the case should be issued.  Only if 
the Veteran files a timely substantive 
appeal, should this issue should be 
returned for review by the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


